Citation Nr: 1611609	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  07-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.

2.  Entitlement to service connection for acquired immune deficiency syndrome (AIDS).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a psychosis and depression.


REPRESENTATION

Appellant represented by:	Vanessa L. Brice, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1981 and from September 1981 to September 1985, with service in the Army and Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The St. Petersburg, Florida RO has jurisdiction of the Veteran's claims.

In February 2009, the Veteran provided testimony at personal hearing before the undersigned Veterans Law Judge. In December 2009, the Board remanded the claim for additional development and adjudicative action.  

In the December 2009 decision, the Board denied the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for lumbar spine stenosis. The record shows the Veteran filed a motion for reconsideration with the Board, see 38 C.F.R. § 20.1000 (2011), which was denied in October 2011. 

In December 2011, the issues currently on appeal were again remanded. Also in December 2011, the Board denied the claim of entitlement to compensation benefits under the provisions of 38 USCA § 1151 for a back disorder, but the order in the decision contained a typographical error. A corrective order was issued in October 2012 denying the claim, but not before the RO issued a rating decision granting benefits in January 2012. Thereafter, the RO issued a rating decision severing the benefits in October 2014. The Veteran filed a timely notice of disagreement with this rating decision. The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with the decision, and the RO has acknowledged receipt of the NOD. This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to the claim.

Also in the NOD, the Veteran asserts a claim of service connection for low back disability other than based on 38 USCA § 1151. The claim is not on appeal, and the Board does not have jurisdiction over it; the claim is thus referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

It is also noted that records were added to the claims folder after the supplemental statement of the case issued in November 2014.  As the records are not relevant to the claim denied herein, neither remand for AOJ consideration nor a waiver of AOJ consideration are required.  
 
The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  The preponderance of the evidence shows bilateral hearing loss is not causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2. Resolving all doubt in the Veteran's favor, the Veteran's HIV/AIDS is related to active service.

3. The preponderance of the evidence shows an acquired psychiatric disorder, to include a psychosis and depression, are due to the service-connected HIV/AIDS.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for HIV/AIDS are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. An acquired psychiatric disorder, to include a psychosis and depression, is proximately due to the service-connected HIV/AIDS. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in June, August and September 2004, prior to the initial unfavorable adjudication in March 2005. These letters collectively advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain and the evidence the Veteran must provide. An October 2007 letter advised the Veteran as to how disability rating and effective dates are determined.  The claim was re-adjudicated in the statement of the case (SOC) and in four supplemental SOCs (SSOCs) thereafter. The Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.  

With respect to the January 2006 RO hearing and the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Decision Review Officer and the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records, SSA records and private records with the claims file. No other records relevant to the claim for service connection for hypertension have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

In this case, VA's duty to provide an examination with respect to the claims for AIDS and hearing loss were met. Examinations were conducted, most recently in February 2012. The examinations are thorough and well-supported. The Board finds them adequate. The duty to provide and examination with regard to depression was met in a July 2006 examination which was thorough and well-supported and as such adequate. 

In December 2014, the Veteran reported that he had no additional evidence to submit.

Since VA has obtained all relevant identified records and the duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

Given the aforementioned VA examination reports; the association of outstanding Social Security Administration records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss and psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For these, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Bilateral Hearing loss

The Veteran contends he is entitled to service connection for bilateral hearing loss. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Based on the VA audiometric examination results beginning in December 2004, which shows mild to moderate mixed hearing loss bilaterally with auditory thresholds that meet the requirements of 38 C.F.R. § 3.385, the Board finds that the Veteran has a current disability. The 2004 examination report also reflects the examiner's observations of mild to moderate mixed hearing loss bilaterally on a 2002 audiogram as contrasted with bilateral hearing within normal limits on 1977 and 1981 in-service audiograms. 

Second, there is sufficient evidence to indicate the presence of an in-service event or injury. The Veteran's service personnel records show he served in the Coast Guard onboard ship and was also in the Army.  His duties onboard ship and in the Army exposed him to hazardous noise, the in-service element of service connection has been met. Additionally, it is noted that he had some treatment for left ear infection in service as well. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As to the third Shedden element, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally linked to his service. The 2004 VA examiner determined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of noise exposure. The examiner based the opinion on the fact that the configuration of the hearing loss, conductive hearing loss, was not consistent with the conceded noise exposure. The examiner did note that an ENT evaluation was required to determine the etiology of the current conductive hearing loss. 

The Veteran was provided additional audiological and ENT VA examinations in February 2012 which also contain opinions that the current hearing loss, with a bilateral conductive component, is not as likely as not related to service to include acoustic trauma or ear infection therein. The evaluation reports include a review of the VA and service medical records. The audiologist's rationale was that audiograms revealed hearing within normal limits during both periods of service, including on the final Coast Guard audiogram with no significant threshold shift from the initial Army enlistment audiogram. The ENT examiner opined that, from a medical standpoint, the Veterans hearing loss is not related to either or both of the Veteran's periods of service. She explained that there is no objective evidence of a chronic ear condition onset in active duty and no objective evidence of a chronic ear condition that would/could cause, aggravate or place one at risk for hearing loss. She noted that the bilateral ear exam was normal and she also noted that, per the audio exam, hearing loss had onset after active duty. She finally noted that the actual etiology of Veterans hearing loss was speculative. 

As the December 2004 and February 2012 examiners reviewed the claims file, examined the Veteran, and provided thorough rationales for the opinions, the Board finds that the opinions are competent and credible. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312. As such, they are entitled to significant probative weight.

In support of his claim, the Veteran has stated that his bilateral hearing loss is due to service. While he is competent to report the symptoms of bilateral hearing loss, the Veteran is not necessarily competent to establish a nexus between his in-service noise exposure or ear condition and his bilateral hearing loss. Jandreau, 492 F.3d at 1377. He testified that he believes his hearing loss is due to noise exposure and in the alternative due to his ear infections in service. However, these theories were addressed by the VA examiners. The Board does not dispute that he had in-service noise exposure as a radio operator and in connection with loud guns and motors, or that he had ear infection in service. Rather, these facts were accepted and the examiners offered expert opinions as to the etiology of the hearing loss with them in mind. The Board finds the VA examiner opinions based on medical expertise to be more probative as to the issue of etiology or causation of the current hearing loss. To the extent that the Veteran urges in connection with this claim that he had hearing loss since service, the final available audiogram in service found hearing within normal limits. There was no treatment for complaints of hearing loss in service. The Veteran's statements significantly conflict with the service treatment records and are therefore not credible. 

As a result, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and his service. As such, service connection for bilateral hearing loss on a direct basis is not warranted. See 38 C.F.R. § 3.303.

Regarding presumptive service connection under 38 C.F.R. § 3.309, the Veteran's service treatment records are silent for complaints of hearing loss or a diagnosis of bilateral hearing loss. Similarly, the Veteran's medical records are negative for any complaints of or treatment for bilateral hearing loss from his separation from service and for many years thereafter. Therefore, the Board finds that sensorineural hearing loss was not manifested in service nor does the evidence show that it was manifested to a compensable degree within one year of separation from service, and thus presumptive service connection is not warranted. See 38 C.F.R. § 3.309.

Concerning continuity of symptomatology, it is noted again that hearing loss was not noted in service and the Veteran did not report any hearing difficulties. Therefore, service connection for bilateral hearing loss based on continuity of symptomatology after discharge is not warranted. 38 C.F.R. §§ 3.303(b), 3.309, Walker, 708 F.3d 1331. Moreover, the Veteran's statements are outweighed by the more probative VA opinions which determined that it was less likely as not that current hearing loss is related to service and provided a rationale therefore. 

Although the Veteran has established a current disability and an in-service injury or event, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is causally related to his service or that it manifested in service or within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. AIDS

The Veteran asserts that his AIDS initially manifested while on active duty. He notes that in 1981 on Coast Guard enlistment, he was found to be neutropenic with anemia. He argues further that while on active duty with the Coast Guard he manifested initial signs of AIDS such as swollen lymph nodes and cold sensitivity with frequent colds. He has submitted internet articles and extensive argument in support of his theory.

Here, the evidence reflects competent and credible evidence of a current disability - namely AIDS, dating from October 1996. See G.T.B., M.D. medical records dating from October 1996.

Next, there must be evidence of an in-service injury or incurrence of the disability. Here, the Veteran claims that he contracted AIDS as set forth above. He also cites to treatment for a sexually transmitted disease as evidence of risky behavior which is a known factor in AIDS transmission. The Board notes that these things are in fact noted in the record, and, therefore, the Board finds that the Veteran's account of activity in service has been corroborated and accepts the Veteran's account of an in-service incident. 

Having found that the Veteran has a current disability and suffered an in-service injury or incident, the question turns to whether the two are related. Here, the Board finds that the evidence is in equipoise as to whether the Veteran's current AIDS is related to his service. 

Social Security Administration (SSA) records indicate that the Veteran is in receipt of disability benefits for symptomatic HIV. See April 1997 SSA disability determination and transmittal. 

As noted in the 2011 Board remand, the record at that time contained a negative 2006 VA medical opinion and a 2009 positive private medical record. In providing the positive opinion, the examiner stated the following, in part:

In the absence of blood tests performed to assess for HIV status during service or within the 10[-]year period after discharge from service, it would be difficult to conclude with any degree of medical certainty when the [V]eteran was exposed to HIV. However, assuming the presence of high[-]risk behavior that occurred during service[,] as evidenced by multiple episodes of sexually[-]transmitted diseases that were diagnosed during service, and given the pathophysiology of AIDS which can occur approximately 10 years after infection with HIV, it is at least as likely as not that the Veteran's diagnosis of AIDS with an extremely low CD4 count in 1996 would be related to earlier exposures that occurred during the mid-1980's.

See June 2009 letter from Dr. G.

In October 2006, a VA examiner addressed only the likelihood of the Veteran incurring the disability during service or within one year following service discharge, but failed to address the latency period. The examiner did note that the Veteran's isolated neutropenia, which was shown on the 1981 service examination, resolved after the initiation of iron therapy as shown by labs collected in September 1984.  Because the VA examiner did not address the latency period, the Board found that the examiner who provided the October 2006 examination, or a suitable substitute, should be asked about the likelihood that the Veteran was exposed to HIV based on the latency period. The Board did not find that the Veteran needed to be examined in order for the examiner to provide a medical opinion.

The opinion was obtained in March 2012 from a VA physician who reviewed the claim and history in detail, including the 2009 letter from Dr. G. The VA physician opined that it would be only with resort to mere speculation to opine whether or not the Veterans HIV infection was incurred during as a result of or was aggravated to any degree by his military service. Although a latency period of many years between the onset of HIV infection and the manifestation of AIDS is possible it would be only with resort to mere speculation to opine whether or not the veterans HIV infection had occurred during his military service based on the timing of his development of AIDS. 

The VA physician's rationale was as follows: 

The service medical records from the first period of service from 1977 1981 are specifically duly noted in addition to all of the other CPRS medical records and contents of the C-file and were reviewed. The medical opinion of Dr [G] dated 25th of June 2009 is duly noted; however, although the service medical record of the veteran documents multiple STDs and the further medical records report a history of multiple sexual encounters including same sex during the veterans military service all of which are significant increased risk factors for HIV infection this does not constitute objective evidence for the occurrence of HIV infection during or as a result of the veterans military service in the absence of documented HIV conversion during the veteran s military service. It is not possible to objectively determine from the currently available objective evidence the precise time that the veteran became infected with HIV and/or the precise time that he underwent serological conversion to HIV positive. The time frame required from HIV initial infection to serological conversion (HIV+) is most often within the first 6 months to a year following exposure but less commonly can be years. The time required for manifestation as full blown AIDS following HIV infection and serological conversion is more often several years and indeed can be 10 years as quoted and opined per Dr [G] in 2009. Because of this period with no symptoms or manifestations of the infection which is variable and often years in length, infected individuals typically do not undergo any screening tests for HIV (unless it is found when donating blood ) and therefore it is most often not possible to pinpoint the precise date of the initial HIV infection or even the time of serological conversion to HIV positive. Although the veteran has multiple risk factors for HIV exposure documented in the service medical record this alone does not constitute objective evidence for HIV infection having occurred during his military service. Therefore in the absence of any serological evidence for HIV serological conversion having occurred in or during the year immediately following the veterans military service there remains no current objective evidence that the veterans current HIV/AIDS medical condition occurred during as a result of or was aggravated to any degree by his military service. 

In addition since the latency period from the initial HIV infection to the manifestation of AIDS is quite variable the veterans initial HIV infection could have occurred at any time throughout the period extending from within active duty military service through discharge and encompassing the decade following discharge until a few months before his manifestation of full blown AIDS. Again it would be only with resort to mere speculation to opine when within this lengthy time period from the late 1970s to 1996 the initial HIV infection was incurred.

The Veteran testified during his RO hearing that he did not engage in risky sexual behavior prior to service but began to do so during service.  During the Board hearing, the Veteran testified that he engaged in risky sexual behavior when he participated in a same-sex relationship that started at the end of 1978 and continued until 1992 when his friend became ill from HIV/AIDS.

Based on the foregoing, the Board finds the March 2012 VA opinion that an opinion cannot be provided without speculation to be well reasoned and supported by appropriate medical principles. The physician considered the Veteran's medical history and statements and relevant medical principles. His opinion was supported by analysis related to the Veteran's history and the manifestation of AIDS following exposure.  The Board finds that the VA physician's conclusions to be well within the purview of the clinician's medical opinion and supported by the record.  However, as the opinion was speculative, it is not entitled to probative weight.   

Therefore, the Board finds that the only competent and probative evidence of record shows that AIDS at least as likely as not resulted from risky sexual behavior during service.  The Board acknowledges the Veteran's statements that his AIDS is related to his in-service sexual activity and it first manifested in service; however, while lay persons such as the Veteran are competent to provide opinions on some medical issues, the specific matter here (HIV as an infectious disease and the time such disease was acquired) falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose HIV). AIDS/HIV is a disease that is not readily amenable to mere lay observation, as the evidence shows it is verifiable only through medical examination and blood tests obtained under clinically monitored laboratory conditions by a trained physician or infectious disease specialist. Thus, the Veteran is not competent to render the opinion. 

The 2006 opinion indicated that the claims file was reviewed and that the HIV risk factor was bisexual contact.  He also stated that in general, the time frame from the date of exposure to the HIV virus to the development of AIDS is "approximately 10 years."  He noted that in addition to the risk factor of unprotected sex with someone who is infected with HIV, having a sexually transmitted disease may cause changes in tissue that make HIV transmission more likely.  The clinician noted the Veteran was diagnosed as having HIV/AIDS in 1996 and that the record showed high risk sexual activity and treatment for sexually transmitted diseases several times during service.  He also noted that the absence of blood tests performed to assess for HIV status during service or within the 10 year period of discharge from discharge made it difficult to conclude with any degree of medical certainty when the Veteran was exposed to HIV.  "However, assuming the presence of high risk behavior that occurred during service as evidenced by multiple episodes of sexually transmitted diseases that were diagnosed during service, and given the pathophysiology of AIDS which can occur approximately 10 years after infection with HIV, it is at least as likely as not that the veteran's diagnosis of AIDS with an extremely low CD4 count in 1996 would be related to earlier exposures that occurred in the mid-1980's."  

Based on the above opinion, which is competent and probative, and as the Veteran was still in service during the mid-1980s and was diagnosed as having AIDS "approximately" 10 years later, the Board finds that any doubt must be resolved in the Veteran's favor.  Accordingly, the claim for entitlement to service connection for AIDS is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Acquired psychiatric disorder, to include a psychosis and depression

The record is uncontroverted as to the fact that the Veteran seeks service connection for psychiatric disorder solely as secondary to AIDS. Specifically, he asserts that he developed depression and psychoses as a direct result of becoming HIV positive and then developing AIDS. 

The record does not suggest, and indeed no medical professional has opined, that any current psychiatric disorder is due to service. Service treatment records do not show that he was diagnosed with or treated for a mental disorder. Only one incident is recorded that mentions depression: in October 1984 he complained of being cold sensitive. The assessment was questioned iron deficiency anemia, rule out polymyositis and probable somatization of endogenous depression. 

VA examination in July 2006 reflects that he reported depression began in 1985 and has continued since that time. He also reported his symptoms of dysthymic disorder are due to his AIDs diagnosis. The examiner opined that the current disability, dysthymic disorder, is at least as likely as not the result of AIDS given the significant stress that this serious illness has caused. 

The VA treatment records also include diagnoses of psychosis secondary to HIV and insomnia.  See VA treatment records dated in April 2004 and July 2007.  The Veteran also reported during the VA examination that he took medication which helped some with sleep.

As such, the competent evidence supports a finding of service connection for acquired psychiatric disorders as secondary to the service-connected AIDS.  Mental health clinicians examined the Veteran and determined that he has current psychiatric disorders which are due to his service-connected AIDS.  In sum, the acquired psychiatric disorders manifested during the claim period, including a disability manifested by sleep issues, for which the Veteran reported taking medication during the VA examination, have been attributed to the service-connected AIDS.  Accordingly, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic bilateral hearing loss disability is denied.

Service connection for acquired immune deficiency syndrome (AIDS) is granted.

Service connection for an acquired psychiatric disorder, to include a psychosis and depression, is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


